 1   Larry W. Lee (State Bar No. 228175)
     Kristen M. Agnew (State Bar No. 247656)
 2
     Nicholas Rosenthal (State Bar No. 268297)
 3   DIVERSITY LAW GROUP, P.C.
     515 S. Figueroa Street, Suite 1250
 4   Los Angeles, CA 90071
 5
     (213) 488-6555
     (213) 488-6554 facsimile
 6
 7   William L. Marder, Esq. (State Bar No. 170131)
     Polaris Law Group LLP
 8   501 San Benito Street, Suite 200
 9   Hollister, CA 95023
     Tel: (831) 531-4214
10   Fax: (831) 634-0333
11
     Attorneys for Plaintiff and the Class
12
13                        UNITED STATES DISTRICT COURT
14                      EASTERN DISTRICT OF CALIFORNIA
15
16
     MARIA MORONES, as an individual Case No.: 2:18-CV-03010-MCE-EFB
     and on behalf of all others similarly
17   situated,                             ORDER GRANTING STIPULATED
18                                         REQUEST FOR DISMISSAL
                   Plaintiffs,             PURSUANT TO FED. R. CIV. P. 41(a)
19
20         vs.
21
     BIMBO BAKERIES USA, INC., a
22   Delaware corporation; and DOES 1
23
     through 50, inclusive,

24                Defendants.
25
26
27
28

                                             1

                     ORDER ON STIPULATION OF DISMISSAL WITH PREJUDICE
 1                                             ORDER
 2         Having reviewed the Parties’ Stipulated Request forOrder ofDismissal and
 3   for good cause shown:
 4         IT IS HEREBY ORDERED that the case Maria Morones v. Bimbo
 5   Bakeries USA, Inc., Case No. 2:18-CV-03010-MCE-EFB and all individual and
 6
     class action claims asserted against Defendant Bimbo Bakeries USA, Inc. in the
 7
     case are dismissed in its entirety with prejudice. Each party is to bear its own
 8
     respective fees and costs. All pending proceedings are vacated and no further
 9
     proceedings shall take place in this action.
10
           IT IS SO ORDERED.
11
12
     DATED: January 31, 2020
13
14
15
16                                 _______________________________________
                                   MORRISON C. ENGLAND, JR.
17
                                   UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28

                                                2

                     ORDER ON STIPULATION OF DISMISSAL WITH PREJUDICE
